IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                    AT JACKSON

                               FEBRUARY 1999 SESSION
                                                                      FILED
                                                                             May 7, 1999

                                                                    Cecil Crowson, Jr.
                                                                   Appellate Court Clerk
STATE OF TENNESSEE,                    )
                                       )        C.C.A. NO. 02C01-9808-CR-00237
                  Appellee,            )
                                       )        SHELBY COUNTY
V.
 S                                     )
                                       )        HON. W. FRED AXLEY,
IVORY DUBOSE,                          )        JUDGE
                                       )
                  Appellant.           )        (Aggravated Sexual Battery)



FORTHEAPPELLANT:                       F RT EA P L E :
                                        O H P EL E


A C WHARTON                                     JOHN KNOX WALKUP
District PublicDefender                Attorney General &Reporter

WALKER GWINN                                     CLINTON J. MORGAN
Asst. PublicDefender                   Asst. Attorney General
201Poplar Ave.                         Cordell Hull Bldg., 2ndFl.
M phis, TN 38103
 em                                    425FifthAve., North
         (OnAppeal)                              Nashville, TN 37243-0493

MARY K. KENT                                      WILLIAM L. GIBBONS
Asst. PublicDefender                   District Attorney General
201Poplar Ave.
M phis, TN 38103
 em                                    DAVID B. SHAPIRO
         (A T l)
            t ria                      Asst. District Attorney General
                                                  201Poplar Ave., ThirdFl.
                                                  M phis, TN 38103
                                                    em




O IN NF E :
 P IO IL D



AFFIRMED


JOHN H. PEAY,
Judge
                                                  OPINION



                   Thedefendant wa foundgultybyajuryofaggravatedsexu battery. Thetrial courtsentencedthedefendant
                                  s       i                         al

toatermof tw ye tobese dintheTenness D
            elve ars  rve           ee epartm of C ctio Thedefendant’ssubsequent m for anew
                                             ent orre n.                          otion

tria was denied by the trial court. The defendant now appeals and contends that the evidence is insufficient to sustain his
    l

convictionandthat hissentenceisexcessive.



                   Thedefendant’sconvictionstem fromeventsthat occurredonJune28, 1997. Accordingtothevictim Viola
                                               s                                                           ,

Backe atabout 4:00p.m that afternoon, shesawthedefendantoutside. Thevictimtestifiedthat shehadknownthedefendant
     rs,             .

for thepast fortyyears. Thevictimfurtherstatedthat thedefendant wasfullyawareof her“left-sideweakness” causedbyastroke

becau he had asked about her condition on a prior occasion. Since she was not feeling well that day, the victimasked the
     se

defendant tobuyapackof cigarettesforher. Thedefendant agreed. Shortlythereafter, thedefendant returnedwiththecigarettes

thevictimreq ste a sh u ck he sc n d r. A this p thedefenda opene the screen do pushed the victim
            ue d nd e nlo ed r ree oo t         oint,      nt    d             or,

tothefloor, andsat downonhercouch. Thedefendant begantodrinkabeer andignoredthevictim requeststhat heleaveher
                                                                                     ’s

home.



                   A thedefendant finisheddrinkingthebeer, hepushedthevictimdownonthe couchandbegantofondle
                    fter

her breastsandbuttock a rubhis h betw her legs. A ughthevic triedtosto thedefendant, duetothefact that
                     s nd       and een          ltho      tim        p

shehadonlypartialuseofherleft hand itwasdifficulttoprotectherself. W lethedefend pinnedthevictimto thecouch, he
                                  ,                                 hi          ant

chokedherandattem toremo herdress. Thevictimthenbit thedefenda handandhebe tocurseather. Thevictim
                 pted   ve                                    nt’s        gan

picked upapictureframeandhit thedefendant. Thedefendant respondedbyhittingthevictiminthemouthandontheright side

of h h d w hisfist. Hecontinuedtotry toremoveherclothingbutwasunsuccessful. Thedefendant wasabletounziphis
    er ea ith

o npantsandexposehimsef tothevictim. Thedefendant repeatedlytoldthevictim “bitch, if youdon’t openyour legsI amgoing
 w                    l                                                  ,

tokill you.” It w atthispoint that thevictimwasabletopull thedefendant’sshirt over hisheadandpushhimoff ofher. She
                 as

thengotup, ranaroundthefloor, andbegantokickhim Afterthedefendant ranout thedoor, thevictimcalledthepolice.
                                               .




                                                            2
                   A trial, Thom Caldwell, aM phispoliceofficer, testifiedthat whenhearrivedonthescene, thevictimhad
                    t           as           em

aredmarkonthesideofher face, abustedlip, a “tethered” clothes. Thevictimthenidentifiedthedefendant, whow standing
                                          nd                                                            as

onthecornerof thestreet, as h attack T defendant w arrestedandplacedinapatrol car. AccordingtoOfficer Caldwell,
                             er     er. he        as

thedefendant beatonthecar windowandtoldthevictim“if I getany tim outof thisI amgoingtoget you.” Officer Caldwell further
                                                                e

testifiedthat thedefendant smelledstronglyof alcohol, hadslurredspeechandbloodshot eyes, andwasunsteady onhisfeet.



                   Thedefendant nowcontendsthat theevidenceisinsufficient tosupport afindingofguilt beyondareasonable

doubt. Thedefendant basesthis contentiononallegedinconsistenciesinthevictim statem tothepolice, hertestim at
                                                                           ’s     ent                    ony

theprelim hearing, andhertestim atthesentencinghearing. Thedefendant argues that theStateproducednom
         inary                 ony                                                                  aterial

credibletestim of thedefendant’sguilt.
              ony



                   Adefendant challengingthesufficiencyof theproof hastheburdenofillustratingtothisCo whytheevidence
                                                                                                     urt

isinsufficient tosupport theverdict returnedby thetrierof fact inhisor hercase. This Court will notdisturb averdict ofguilt for

lack of sufficient evidence unless th fa co ine intherec an a infe ce w m bedra n fro thefac a
                                     e cts nta d        ord d ny ren s hich ay w m          ts re

insufficient, asamatterof law,forarational trierof fact tofindthedefendantguiltybeyondareasonabledoubt. Statev. Tuggle,

639S.W.2d913, 914(Tenn. 1982).



                   W anaccusedchallengesthesufficiencyof theconvictingevidence, wem reviewtheevidenceinthe
                    hen                                                            ust

light m t fav bleto th p ec n inde ining w the “any rational trierof fact couldhavefoundtheessential elem
       os ora         e ros utio  term    he r                                                           ents

of thecrim beyondareasonabledoubt.” Jacksonv. Virginia, 443U.S. 307,319(1979). W donotreweighor re-evaluatethe
          e                                                                     e

evidence and are required to afford the State the strongest legitim view of the proof contained in the record as well as all
                                                                   ate

reasonable a leg ateinference w m b draw therefrom Statev. Cabbage 571S.W.2d832, 835(Tenn. 1978).
            nd itim          s hich ay e n        .               ,



                   Questionsconcerningthecredibilityof witnesses, theweight andvalueto begiventotheevidence, aswell

asfactual issuesraisedbytheevidenceareresolvedbythetrierof fact, not thisCourt. Cabbage 571S.W.2d832, 835. Aguilty
                                                                                       ,

verdict rendered by the jury and approved by the trial judge accredits the testim of the witnesses for the State, and a
                                                                                 ony


                                                              3
presum ofguilt replacesthepresum ofinnocence. State v. Grace, 493S.W.2d474, 476(Tenn. 1973).
      ption                     ption



                     Thedefendant claim that theevidenceisinsufficient tosupport hisconvictionbecauseof inconsistencies
                                       s

inthevictim’sstatem tothepoiceandhertestimon H ev th e a
                   ent     l                y. ow er, es llegedinc siste iesco ernwhether thedefendant
                                                                  on nc       nc

exposedhimsef tothevictim,theextentofthevictims disability, andthevictim claim that shehit thedefendant andbit hishand
            l                                 ’                         ’s    s

eventhoughOfficer Bentontestifiedthat hedidnot seeanymarksonthedefendant orhisclothing. Thedefendant hasnot alleged

anyinconsistenciesinthevictim testim or statem regardingfactsestablishingthe elem ofaggravatedsexu battery.
                             ’s     ony       ent                                ents             al

In addition, it is within the province of the trier of fact, in this case thejury, to determne the credibility of witnesses. In the case
                                                                                            i

at bar,thejuryobviouslycreditedthetestim of thevictim Asthat iswithintheirprovince, thedefendant’scontentioniswithout
                                        ony          .

merit.



                     The defendant next contends that his sentence is excessive. W a defendant complains of his or her
                                                                                  hen

sentence, wem conductadenovoreviewwithapresum ofcorrectness. T .A §40-35-401(d). Theburdenof showing
             ust                             ption            .C .

that the sentence is improper is upon the appealing party. T.C.A. § 40-35-401(d) Sentencing Com ission Com ents. This
                                                                                               m          m

presumption, how r, “is co
                eve       nditionedupontheaffirm sh inginthere rdthat th tria court c ere these
                                                ative ow      co        e l          onsid d   ntencing

principlesan a relev t fac a circu sta es Statev. Ashby, 823S.W.2d166, 169(Tenn. 1991).
            d ll    an ts nd m nc .”



                     Indetermningthespe fic sentenceandthepossiblecombinationofsentencingalternatives, thecourt shall
                             i         ci

consider thefollowing: (1) anyevidencefromthetrial andsentencing hearing, (2) thepresentencereport, (3) theprinciplesof

sentencingandtheargum concerningsentencingalternatives, (4) thenatureandcharacteristicsof theoffense, (5 in ation
                     ents                                                                               ) form

offe bytheStateor thedefendant concerningenhancingandm
    red                                               itigatingfactors asfoundinT.C.A.§§40-35-113and-114, and

(6) thedefendant’sstatem inhisor herownbehalf concerningsentencing. T.C.A.§40-35-210(b).
                        ents



                     In addition, T.C.A. § 40-35-210 provides that the m umsentence wthin the rang is the presu ptive
                                                                        inim         i            e            m

sentence. If thereareenhancingandmitigatingfactors,thecou m start atthem im sentenceintherangea en
                                                         rt ust         in um                  nd hance

thesentenceasappropriatefor theenhancementfactors andthen reducethesentencewithintherangeasappropriatefor the


                                                                  4
mitigatingfacto If therearenom
               rs.            itigatingfactors, thecourt m set thesentenceabovethem uminthat ra but still w
                                                          ay                       inim        nge         ithin

therange. Theweight tobegiveneachfactorisleft tothediscretionofthetrial judge. Statev. Shelton, 854S.W.2d116, 123

(Tenn. Crim App.1992).
           .



                  Thetrial courtsentencedthedefendantasaRa Istandardoffenderandimpo atwelveyear sentence.
                                                          nge                      sed

Indeterm theappropriatesentence, thetrial court appliedthefollowingenhancementfactors:(1) thedefendant hasaprevious
        ining

history of crim l co tion o crim l be r; (4 avic of theoffensewasparticularlyvulnerable; (5) thedefendant tre
               ina nvic s r ina havio ) tim                                                                  ated

orallowedavictimtobetreatedwithexceptional crueltyduringthe co m ionof theoffense (6) theperso inju in d
                                                              m iss              ;            nal ries flicte

uponthevic w particu g (7 th offenseinvolvedavictimandwascom ittedtogratify thedefendant’sdesirefor
          tim ere   larly reat; ) e                         m

pleasure or excitem (8) the defendant has a previous history of unwillingness to com y with the condtions of a sentence
                   ent;                                                             pl              i

involvingreleaseintothecom unity; (11) thefelonyresultedinbodilyinjury andthedefendanthas previouslybeenconvictedof
                          m

afelonythat resultedindeathor bodilyinjury; and(16) thecrim w com itted unde circum
                                                           e as m           r      stances und whichthepotential
                                                                                              er

for bodily in toavic w g T .A §40-35-114. Thedefendant does n ch gethetrial court’sapplicationoffactors
             jury   tim as reat. .C .                        ot allen

(1)and(4). W findthat thetrial court im
            e                          properlyappliedseveral enhancementfactors. Assuch, ourreviewofthedefendant’s

sentence is de no upo the record without a presum of correctness.
                 vo n                            ption



                  Thedefendant nowch ges th trial co a
                                    allen  e        urt’s pplica of facto (5 th thedefendant treated the victim
                                                                tion     r ), at

w exceptional cruelty. Thedefendant argues that thesamefactsthat wereusedtoenhancetheClass Efelonyof sexual battery
 ith

totheClass Bfelonyof aggrava sexual battery canno be used to further enh
                            ted                  t                      ance asentenceforaggravatedsexualbattery.

Theapplicationoffactor(5) requires afindingofcrueltyover andabovethat inherentlyattendanttotheoffense. Statev. Leggs,

955S.W.2d845, 849(Tenn. C . Ap 1997). Thefactthatbodilyinjuryisaneeme ofaggravatedsexuabatteryinthecase
                         rim p.                                   l nt                 l

at b d s n n es rily pre
    ar oe ot ec sa      cludeap tionof th e an m t fac Seeid.
                               plica     is nh ce en tor.



                  Inthecaseat bar, thedefendant pushedthevictim awom heknewhadonlypartial useof herleft side, to
                                                               ,    an

thefloor. Hechokedherwhilepinninghertothecouch. Hehit herintheheadandmouthwithhisfist. Hethenexposedhimself

to her. He repeatedly called her a bitch and threatened her life. The attack lasted approxim one hour. The defendant
                                                                                            ately


                                                          5
continuedtothreatenthevictimafterhewasarrestedandplacedinapatrol car. Inlight oftheforegoingfacts, thedefendant

treatedthevictimwithexceptional crueltyover andabovethat inherently attendanttothe offense o aggravated sexuabattery.
                                                                                            f                l

Thu fa r (5) w pro rly a liedto th c e a ba
   s, cto     as pe pp            e as t r.



                   Thedefendant challengesthetrial court’sapplicationoffactor (6), that thepersonal injuriesinflicteduponthe

vic we particularly g and factor (8), that the defendant has a previous history of unwillingness to comply with the
   tim re            reat,

conditions of a sentence involving release in the com unity. There is no proof in the record to support an inference that the
                                                     m

vic ’sinjurieswereparticularlygreat. Inaddition, thereisnoproof intherecordthat thedefendant hasever failedto com ywith
   tim                                                                                                           pl

conditions o ase
            f ntenceinvo ngre
                        lvi leaseintheco m
                                        m unity. T factorsarethere inapplicable.
                                                  hese            fore



                   Thedefendant alsochallengesthetrial court’sapplicationof factor(7), that theoffenseinvolvedavictimand

wasco m togratify th defendant’s d for plea reor exc ent. TheTennesseeSupremeC haspreviouslyheld
     m itted        e             esire    su       item                      ourt

that factor(7)isnot applicabletocasesinvolvingaggravatedsexual battery becausethisoffensenecessarilyincludestheintent

togratifyadesireforpleasureorexcitem asanelem Statev. Kissinger, 922S.W.2d482, 489(Tenn. 1996); seealsoState
                                    ent      ent.

v. W , 958S.W.2d724, 73 n (T n. 1 7). A s h, fa r (7) is n a a licab e an m t fac intheca at b
    alton              0 .6 en 99 s uc cto                ot n pp le nh ce en tor        se ar.



                   Thedefendant challeng thetrial co ap tionof fa r (11),that thefelonyresultedinbodilyinjury and
                                        es          urt’s plica  cto

thedefendant haspreviouslybeenconvictedofafelonythat resultedindeathor bodilyinjury. Asthereis noproof intherecord

that thedefendant haspreviouslybeenconvictedofafelonythat resultedindeathor bodilyinjury, thisfactorisalsoinapplicable.
1




                   Thedefenda next challengesthetrial court’sapplicationoffactor(16), that thecrim wascom ittedunder
                             nt                                                                   e      m

circumstances under which the potential for bodily injury to a victimwas great. The defendant contends that this factor is an

essential elem ofaggravatedsexual battery andthereforeinapplicableasane ha ce e t fa r. A thedefendant wasfound
              ent                                                      n n m n cto s


         1
          The presentence report does indicate that the defendant has been convicted of aggravated
assault and armed robbery. However, the record is devoid of any evidence indicating that these felonies
involved death or bodily injury.

                                                             6
guiltyof thechargedoffenseof sexual battery onthe grounds that heengagedinsexual contact withthevictimandcausedbodily

injury toher, weagreethat factor(16)isinapplicableinthiscase.



                  Thesentencingrange for aggravated se battery, a Class B felony, underRangeI isnot lessthaneight
                                                      xual

nor m than twelve years. T.C.A. § 40-35-112(a)(2). The trial court sentenced the defendant to the twelve year m mu
     ore                                                                                                       axi m

sentence. Them fact that thetrial court erroneouslyappliedenhancementfactors doesnot entitlethedefendanttoareduction
              ere

in his sentence. State v. Lavender, 967 S.W.2d 803, 809 (Tenn. 1998). The record supports the application of enhancement

factors (1), (4), and(5) tothedefendant’ssentenceandtherearenoapplicablemitigating factors. W findthesefactors tobe
                                                                                             e

sufficien to s po these nc im se b th tria co
         t up rt       nte e po d y e l urt.



                  Accordingly, thedefendant’sconvictionandsentenceareaffirmed.




                                                                 _________________________________
                                                                 J H H P A , J dg
                                                                  ON . EY u e



CNU:
OCR



_________________________________
JOEG RILEY,Judge
     .



_________________________________
JAM C BEA , SR., Special Judge
    ES . SLEY




                                                          7